Appeal from an award of the State Industrial Board. For the purpose of stimulating sales of its products the Certain-teed Products Corporation through its sales agent devised a scheme to interest builders, contractors, dealers and owners in the construction and repair of buildings whereby roofing materials of said corporation would be used. In the carrying out of this scheme the owner of a house entered into an arrangement whereby he agreed that his house should be shingled with the said product. The inducing arrangements were made by the corporation’s salesman and by such arrangements Roy Bowers, a contractor, was to do the work. Claimant was employed as a carpenter by Bowers to work putting on the roof and while thus at work sustained the injuries in question. The Industrial Board found that claimant was employed by Bowers; that Bowers was a subcontractor primarily liable for the payment of compensation to claimant but that he had not secured compensation for such employee, and accordingly made the award against the corporation, as general contractor, a non-insurer. The points of the appellant are that Bowers was not a subcontractor under the general contractor herein; that the Industrial Board had no authority to modify previous awards made against Bowers, the subcontractor; that the award herein is not within the “purpose” of section 56 of the Workmen’s Compensation Law. Award unanimously affirmed, with costs to the State Industrial Board. Present — Rhodes, Acting P. J., McNamee, Crapser, Bliss and Heffernan, JJ.